



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 539(1), (2), (3) or (4) of the
Criminal Code
shall
    continue.  These sections of the
Criminal Code
provide:

539(1)          Prior to the commencement of the
    taking of evidence at a preliminary inquiry, the justice holding the inquiry

(a) may, if application therefor is made by the
    prosecutor, and

(b) shall, if application
    therefor is made by any of the accused, make an order directing that the
    evidence taken at the inquiry shall not be published in any document or
    broadcast or transmitted in any way before such time as, in respect of each of
    the accused,

(c) he or she is discharged; or

(d) if he or she is ordered to
    stand trial, the trial is ended.

(2)     Where an accused is not represented by
    counsel at a preliminary inquiry, the justice holding the inquiry shall, prior
    to the commencement of the taking of evidence at the inquiry, inform the
    accused of his right to make application under subsection (1).

(3)     Everyone who fails to comply with an order
    made pursuant to subsection (1) is guilty of an offence punishable on summary
    conviction

(4)      [Repealed, 2005, c. 32, s. 18(2).]

R.S., 1985, c. C-46, s. 539; R.S., 1985, c. 27 (1st
    Supp.), s.97; 2005, c. 32, s. 18.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Kanthasamy, 2015 ONCA 719

DATE: 20151027

DOCKET: C61039 & C61047

Watt, Hourigan and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Thirumal Kanthasamy and Srimoorthy Pathmanathan

Appellants

Cate Martell, for the appellant Thirumal Kanthasamy

Christopher Assié, for the appellant Srimoorthy
    Pathmanathan

Alison Wheeler, for the respondent

Heard and released orally: October 20, 2015

On appeal from the judgment of Justice Leonard Ricchetti
    of the Superior Court of Justice, dated September 21, 2015, quashing the order
    of Justice Paul R. Currie of the Ontario Court of Justice, dated November 1,
    2013, discharging the appellants on certain charges at the conclusion of a
    preliminary inquiry.

ENDORSEMENT

[1]

The appellants appeal an order of a judge of the Superior Court of
    Justice quashing their discharge at the conclusion of a preliminary inquiry on
    charges relating to a tractor trailer robbery on July 2, 2009. They were
    ordered to stand trial in connection with several other occurrences of a
    similar nature.

[2]

The case for the Crown consisted entirely of circumstantial evidence,
    although two former co-accused implicated the appellants in the commission of
    other robberies for which they were ordered to stand trial.

[3]

The principal complaint advanced by the appellants is that the motion
    judge treated evidence relating to other counts as evidence of similar acts on
    the counts on which he ordered committal, after the preliminary inquiry judge
    had ordered a discharge at the conclusion of the preliminary inquiry.

[4]

While it may be fair to say that the motion judge did not expressly
    apply the
Perrier
analysis to the evidence, he effectively undertook
    it when he examined the linkage between the appellants and the various
    robberies.

[5]

At all events, we are satisfied that the other July robberies shared
    significant similarities leaving available an inference that the same group, of
    which the appellants were members, committed those robberies. The
    jurisdictional error alleged and identified by the motion judge, was the
    failure to consider the evidence as a whole. The motion judges conclusion on
    that issue was correct. We would not interfere with it.

[6]

The appeal is dismissed.

David
    Watt J.A.

C.W.
    Hourigan J.A.

Grant Huscroft
    J.A.


